Case 17-06078-MM7   Filed 04/06/20   Entered 04/06/20 17:19:03   Doc 395-1   Pg. 1 of
                                        19




                        EXHIBIT A
         Case 17-06078-MM7              Filed 04/06/20          Entered 04/06/20 17:19:03         Doc 395-1      Pg. 2 of
 CSD 1001A [11/15/04]                                              19
 Name, Address, Telephone No. & I.D. No.
Stephen C. Hinze (SBN 131787)
STEPHEN C. HINZE, ATTORNEY AT LAW, APC
217 Civic Center Dr. Suite 10                                                                   February 23, 2018
Vista, CA 92084
Tele: (760) 689-0705
Fas: (760) 424-2427

              UNITED STATES BANKRUPTCY COURT
                  SOUTHERN DISTRICT OF CALIFORNIA
       325 West "F" Street, San Diego, California 92101-6991

 In Re

                                                                                   BANKRUPTCY NO.   17-06078-MM11
 CORE SUPPLEMENT TECHNOLOGY, INC.                                                  Date of Hearing: February 1, 2018
                                                                                   Time of Hearing: 2:30 p.m.
                                                                         Debtor.   Name of Judge: Hon. Margaret Mann


                                                       COURT MODIFIED
                                                            ORDER ON
       Debtor's 11 USC 363 and 105(a) Motion for Appointment of a Chief Restructuring Officer


            IT IS ORDERED THAT the relief sought as set forth on the continuation pages attached and numbered two (2)

  through     4    with exhibits, if any, for a total of   18   pages, is granted. Motion/Application Docket Entry No.   86

  //

  //

  //

  //

  //

  //



  DATED:          February 23, 2018
                                                                         Judge, United States Bankruptcy Court


  Signature by the attorney constitutes a certification under
  Fed. R. of Bankr. P. 9011 that the relief in the order is the
  relief granted by the court.

  Submitted by:

  Stephen C. Hinze, Attorney At Law, APC
  (Firm name)


  By: /s/ Stephen C. Hinze
    Attorney for ✔ Movant             Respondent


 CSD 1001A
        Case 17-06078-MM7            Filed 04/06/20       Entered 04/06/20 17:19:03          Doc 395-1       Pg. 3 of
 CSD 1001A [11/15/04](Page 2)                         19
 ORDER ON Debtor's 11 USC 363 and 105(a) Motion for Appointment of a Chief Restru
 DEBTOR: CORE SUPPLEMENT TECHNOLOGY, INC.                                                   CASE NO: 17-06078-MM11


The Debtor's motion for AN ORDER, PURSUANT TO SECTIONS 363 AND 105(a) OF THE BANKRUPTCY CODE,
AUTHORIZING AND APPROVING THE DEBTOR’S RETENTION OF RICHARD FEFERMAN AS CHIEF RESTRUCTURING
OFFICER OF THE DEBTOR is granted as follows:

The Debtor's retention of Richard Feferman of Corporate Recovery Associates, LLC (“CRA”) as Chief Restructuring Officer
(“CRO”), along with the use of CRA staff Alan Meyers (“Permitted Staff”) as provided in that certain written fee agreement (the
“Initial Fee Agreement”), as modified and supplemented by the CRO’s supplemental declaration filed on January 23, 2018 (the
“Supplemental Declaration” together with the Initial Fee Agreement shall be referred to collectively as the “Fee Agreement”) is
approved Nunc Pro Tunc to December 26, 2017. True and correct copies of the Initial Fee Agreement and the Supplemental
Declaration are attached hereto, respectively, as Exhibits 1 and 2

The CRO is authorized to act as the Debtor's Chief Restructuring Officer, at the pleasure of the Debtor's independent board of
directors pursuant to the terms and conditions of the Fee Agreement.

Upon entry of this Order, the CRO is authorized to request and be compensated from cash collateral and/or any other funds
available pursuant to the terms of the Fee Agreement and this Order as follows:

(1) The Debtor is authorized and directed to immediately pay to CRA $23,870.97 for services rendered by CRA from
December 26, 2017 through February 1, 2018 (December prorated amount of $3,870.97 and January 2018’s flat rate of
$20,000.00) plus reasonable costs not to exceed $1,000.00, plus the $20,000 deposit called for in the Fee Agreement to be
held by CRA as security to be applied toward the final bill or to be applied to any bill more than 15 days past due (the
“Deposit”). Upon receipt of the amounts set forth in this paragraph and the Deposit,, the CRO shall promptly file with the Court,
the US Trustee, and counsel for Bank of America a Report of Tasks Performed supported by detailed time sheets and expense
reports; provided, however, that it is understood that CRA is entitled to a flat monthly fee of $20,000.

(2) As for fees and costs incurred after February 1, 2018, each month CRA may file a Request for Payment for the fees and
expenses incurred by the CRO and Permitted Staff during the prior month pursuant to this Order. The Debtor is authorized
and directed to make payment to CRA pursuant to the terms of the Fee Agreement, 14 days after a Report of Tasks Performed
(supported by detailed time sheets and expense reports) subject to notice and reslution of any opportunity to objection is filed
as follows:
     a) Debtor, on behalf of CRA, shall file a Report of Tasks Performed supported by detailed time sheets and expense reports
with the Court and provide 14 calendar days written notice of Request for Payment and Opportunity to Object stating the
amount sought for compensation and reimbursement of expenses, served by mail (without attachments) to Bank of America,
N.A., the US Trustee, the creditor's committee if any, the largest 20 creditors if no creditor's committee, and all parties
requesting special notice.
     b) A creditor or other party-in-interest shall be entitled to assert a reasonable objection to the Request for Payment; no
such objection shall be asserted for any improper purpose. Failure to file and serve a Declaration in Opposition to Payment
and a Request and Notice of Hearing specifically identifying the items of compensation and/or expenses objected to within the
14 day period following service of the Notice of Request for Payment and Opportunity to Object results in the loss of any
opportunity for hearing, and the Debtor is authorized and directed to make full payment to CRA without further approval by the
Court.
     c) Any party objecting to payment must obtain a hearing date and time from the appropriate Courtroom Deputy for the
judge assigned to this case by calling (619) 557-7407 -DEPARTMENT ONE (Room 218) within fourteen (14) days from the
date of service of the Notice of Request for Payment and Opportunity to Object.
     d) Any objecting party is further required to serve a copy of their Declaration in Opposition to the Notice and Request
for Payment as well as a separate Request and Notice of Hearing [Local Form CSD1184] upon the CRO, counsel for the
Debtor and all parties who were served with the Notice of Request for Payment and Opportunity to Object. The Debtor is
authorized and directed to pay, and shall immediately pay, to CRA all undisputed fees and expenses stated in the Report of
Tasks and Request for Payment after expiration of the 14-day objection period. If an objection is filed, no payment shall be
until further order of this court.

 CSD 1001A
                                                                          Signed by Judge Margaret M. Mann February 23, 2018
Case 17-06078-MM7          Filed 04/06/20       Entered 04/06/20 17:19:03            Doc 395-1       Pg. 4 of
                                                   19

    CSD 1001A {Page 3)
    Core Supplement Technology, Inc.                                     Case No. 17-6078-MMll


    {3) The fees and expenses referenced herein are authorized and directed to be paid from cash
        collateral and/or any other funds available through the end of April 2018 ("Fees Carve-Out
        Deadline"). All Fees and Expenses authorized for payment pursuant to this Order may be paid
        from cash collateral held by Bank of America. Fees and expenses incurred prior to any
        termination of the right to use cash collateral, once authorized and directed to be paid
        hereunder to the extent they have not been paid are subject to a carve out from Bank of
        America's liens and security interests in Cash Collateral held by Bank of America. All payments
        are subject to the approval process set forth in this Order. The Debtor reserves the right to seek
        an extension of the Fees Carve-Out Deadline. The Fees Carve-Out Deadline may be extended by
        stipulation among Bank of America, the Debtor and CRA with no further need for order of the
        Court or notice to creditors.

    (4) All fees authorized for payment purusant to this order are subject to disgorgement.


    Approved as to Form:


    Tiffany L. Carroll


    A~
    O'avid Ortiz, Esq.
    Attorney for the Acting
    United States Trustee

    Hemar, Rousso & Head, llP




    J. Alexandra Rhim, Esq.
    Attorney for bank of AmericaNA &
    Bane of America leasing & Capital




                                                                 Signed by Judge Margaret M. Mann February 23, 2018
Case 17-06078-MM7         Filed 04/06/20      Entered 04/06/20 17:19:03           Doc 395-1     Pg. 5 of
                                                 19

    CSD I 001 A (Page 3)
    Core Supplement Technology, Inc.                                    Case No. 17 -6078-MM 11

    (3) The fees and expenses referenced herein are authorized and directed to be paid from cash
        collateral and/or any other funds available through the end of April2018 ("Fees Carve-
        Out Deadline"). All Fees and Expenses authorized for payment pursuant to this Order are
        subject to a carve out, and excluded from, any and all security interests in cash collateral
        held by Bank of America. Fees and expenses incurred prior to any termination of the
        right to use cash collateral, once authorized and directed to be paid hereunder, are also
        carved out of, and excluded from, any security interest in Cash Collateral held by Bank of
        America. In the event that the right to use of cash collateral is terminated, fees and costs
        incurred within 15 days after termination of that right are authorized and directed to be
        paid to CRA and are also carved out, of and excluded from, any security interest in Cash
        Collateral held by Bank of America. All payments are subject to the approval process set
        forth in this Order. The Debtor reserves the right to seek an extension of the Fees Carve-
        Out Deadline. The Fees Carve-Out Deadline may be extended by stipulation among
        Bank of America, the Debtor and CRA with no further need for order of the Court or
        notice to creditors.       ·

    (4) All fees authorized for payment purusant to this order are subject to disgorgement.


    Approved as to Form:


    Tiffany L. Carroll
    Acting United States Trustee



    David Ortiz, Esq.
    Attorney for the Acting
    United States Trustee

    Hemar, Rousso & Head, LLP



    J. Alexandra Rhim, Esq.
    Attorney for Bank of AmericaNA &
    Bane of America Leasing & Capital




                                                              Signed by Judge Margaret M. Mann February 23, 2018
Case 17-06078-MM7   Filed 04/06/20   Entered 04/06/20 17:19:03     Doc 395-1       Pg. 6 of
                                        19




                             Exhibit 1
                     CRO Engagement Agreement




                                                 Signed by Judge Margaret M. Mann February 23, 2018
Case 17-06078-MM7           Filed 04/06/20      Entered 04/06/20 17:19:03           Doc 395-1      Pg. 7 of
                                                   19




                            AGREEMENTFORTHEENGAGEMENTOFA
                               CHJEF RESTRUCTURING OFFICER


  UPON APPROVAL BY THE UNITED STATES BANKRUPTCY COURT FOR THE
  SOUTHERN DISTR£CT OF CALIFORNIA, THIS AGREEMENT is deemed effective
  December 26, 2017 between Core Supplement Technology, Inc. ("Corporation"), a California
  corporation having its offices at 4645 Not1h Avenue, Oceanside California, 92056 and Corporate
  Recovery Associates, LLC ("CRA"), 3830 Valley Centre Drive, Suite 705-152, San Diego, CA
  92130.

                                    CRA's Availability and Services

  CRA agrees that during the term of this Agreement CRA will be available at Corporation's
  request to render working services to Corporation. It is understood by the patties that this
  agreement is subject to the approval of the Bankruptcy Court for the Southern District of
  California ("Bankruptcy Court"). The services to be provided include, but are not limited to:

         1. Description of Services

                 a. Officers. In connection with this engagement, CRA shall make avai lable to
                    the Corporation Richard Feferman to serve as the ChiefRestructuring Officer
                    ofthe Corporation (the "CRO").

                b. Duties and Powers.

                    (i)       The CRO shall manage the business and financial affairs of the
                              Debtor.

                    (ii)      The CRO's shall direct the sale of the assets of the Debtor and such
                              other plans as may maximize the enterprise value of the Debtor. With
                              respect to any sale of the assets of the Debtor, the CRO will handle all
                              aspects of the sale proceedings in the Debtor's case, including the
                              following: marketing of the Debtor's assets; facilitating bidders' due
                              diligence; negotiations with any potential bidder for the Debtor's
                              assets; evaluating any bid made for the Debtor's assets; conducting an
                              auction for the sale of the Debtor's assets; and selecting, subject to the
                              approval of the Bankruptcy Cout1, tbe successful bid(s) for the
                              Debtor's assets.

                    (iii)    The CRO shall supervise the administration of the Chapter 11 case
                             including preparation of the various schedules and reporting required
                             by the Office of the United States Trustee.

                    (iv)     The CRO shall review claims assetied against the Debtor.



  Chief Restructuring Officer Engagement Agreement                                          Page 1 of 8



                                                                Signed by Judge Margaret M. Mann February 23, 2018
Case 17-06078-MM7   Filed 04/06/20   Entered 04/06/20 17:19:03     Doc 395-1       Pg. 8 of
                                        19




                                                 Signed by Judge Margaret M. Mann February 23, 2018
Case 17-06078-MM7   Filed 04/06/20   Entered 04/06/20 17:19:03     Doc 395-1       Pg. 9 of
                                        19




                                                 Signed by Judge Margaret M. Mann February 23, 2018
Case 17-06078-MM7   Filed 04/06/20   Entered 04/06/20 17:19:03      Doc 395-1      Pg. 10
                                      of 19




                                                 Signed by Judge Margaret M. Mann February 23, 2018
Case 17-06078-MM7   Filed 04/06/20   Entered 04/06/20 17:19:03      Doc 395-1      Pg. 11
                                      of 19




                                                 Signed by Judge Margaret M. Mann February 23, 2018
Case 17-06078-MM7   Filed 04/06/20   Entered 04/06/20 17:19:03      Doc 395-1      Pg. 12
                                      of 19




                                                 Signed by Judge Margaret M. Mann February 23, 2018
Case 17-06078-MM7   Filed 04/06/20   Entered 04/06/20 17:19:03      Doc 395-1      Pg. 13
                                      of 19




                                                 Signed by Judge Margaret M. Mann February 23, 2018
Case 17-06078-MM7   Filed 04/06/20   Entered 04/06/20 17:19:03      Doc 395-1      Pg. 14
                                      of 19




                                                 Signed by Judge Margaret M. Mann February 23, 2018
Case 17-06078-MM7   Filed 04/06/20   Entered 04/06/20 17:19:03      Doc 395-1      Pg. 15
                                      of 19




                             Exhibit 2
                    CRO Supplemental Declaration




                                                 Signed by Judge Margaret M. Mann February 23, 2018
Case 17-06078-MM7         Filed 04/06/20     Entered 04/06/20 17:19:03         Doc 395-1      Pg. 16
                                              of 19



   1   Stephen C. Hinze (State Bar No. 131787)
   2
       STEPHEN C. HINZE, ATTORNEY AT LAW
       217 Civic Center Drive, Suite 10
   3   Vista, CA 92084
       Tel: 760-945-9353
   4   Fax: 760-454-2427
   5   Bankruptcy Counsel
       for Debtor in Possession
   6

   7

   8                              UNITED STATES BANKRUPTCY COURT
   9                               SOUTHERN DISTRICT OF CALIFORNIA
  10

  11   IN RE:                               )              Case No.: 17-06078-MM11
                                            )
  12                                        )              Chapter 11
                                            )
  13   CORE SUPPLEMENT TECHNOLOGY,          )              SUPPLEMENTAL DECLARATION OF
       INC. a California Corporation        )              RICHARD FEFERMAN IN SUPPORT OF
  14                                        )              MOTION OF DEBTOR AND DEBTOR-IN-
                                            )              POSSESSION FOR ENTRY OF AN ORDER,
  15                                        )              PURSUANT TO SECTIONS 363 AND 105(a)
          Debtor and Debtor in Possession   )              OF THE BANKRUPTCY CODE,
  16                                        )              AUTHORIZING AND APPROVING THE
                                            )              DEBTOR’S RETENTION OF RICHARD
  17                                        )              FEFERMAN AND CORPORATE
                                            )              RECOVERY ASSOCIATES, LLC AS CHIEF
  18                                        )              RESTRUCTURING OFFICER OF THE
                                            )              DEBTOR NUNC PRO TUNC TO
  19                                        )              DECEMBER 26, 2017; MEMORANDUM OF
                                            )              POINTS AND AUTHORITIES;
  20                                        )              DECLARATIONS OF JOSEPH O’DEA AND
       ____________________________________ )              RICHARD FEFERMAN IN SUPPORT
  21                                        )              THEREOF
                                            )
  22                                        )              Judge:             Hon. Margaret M. Mann
                                            )              Dept :             1, Room 218
  23                                        )              Hearing Date:      February 1, 2018
                                                           Time:              2:30 p.m.
  24

  25
                              DECLARATION OF RICHARD J. FEFERMAN
  26
                I, Richard J. Feferman, declare and state as follows:
  27
                1.     The matters set forth herein are within my own personal knowledge, except as to
  28
       those matters testified to upon information and believe and, if called upon as a witness, I could

       Page 1 of 4
       Supplement Declaration of Richard Feferman Supporting Motion to Retain Chief Restructuring Officer
                                      17-006078-11 MM11

                                                            Signed by Judge Margaret M. Mann February 23, 2018
Case 17-06078-MM7        Filed 04/06/20      Entered 04/06/20 17:19:03         Doc 395-1      Pg. 17
                                              of 19



   1   and would competently testify thereto. As to those matters testified to under information and
   2
       belief I reasonably believe them to be true and from trustworthy sources.
   3
              2.      I submit this Supplemental Declaration in support of the Debtor’s Motion for
   4
       Entry of an Order, Pursuant to Sections 363 and 105(a) of the Bankruptcy Code, Authorizing and
   5
       Approving the Debtor’s Retention of Richard J. Feferman as Chief Restructuring Officer
   6
       (“CRO”) of the Debtor (“Motion”). A true and correct copy of the Engagement Agreement is
   7
       attached hereto as Exhibit “1” and is incorporated herein by the reference.
   8
              3.      I am informed and believe that counsel for the United States Trustee (“UST”) met
   9
       and conferred with counsel for the debtor in possession regarding certain provisions of
  10

  11   employment in both the Motion (docket #87) and Engagement Agreement attached to my prior

  12   Declaration in Support of the Motion (docket #89).

  13          4.      The UST’s concerns were relayed to me by email. I reviewed those concerns and
  14   by this declaration, agree, notwithstanding anything to the contrary in the Motion, Engagement
  15   Agreement and/or supporting declarations, to amend the Engagement Agreement of Corporate
  16   Recovery Associates, LLC (“CRA”) with Debtor and Debtor in Possession so that it complies
  17
       with and alleviates all issues raised by the UST, as follows:
  18
              5.      Additional Disclosure Re: Services of Alan Myers: The UST requested that the
  19
       services to be performed by Alan Myers be further described to ensure that the services are in
  20
       support of and ancillary to Mr. Feferman’s duties and shown to be neither duplicative nor duties
  21
       the CRO would ordinarily be expected to perform. In response, I note that the Debtor's former
  22
       Chief Financial Officer recently resigned and was replaced by the in-house bookkeeper who is
  23
       unable to fully provide the same of level of support due to personal matters. Mr. Myers is needed
  24

  25
       to assist the CRO with assessing the problems in the Debtor's accounting department, as well as

  26   become familiar with the Debtor's accounting system in order to mitigate disruptions that may

  27   occur as a result of the bookkeeper's ill health. These projects are particularly suited to Mr.

  28   Myers who is experienced with accounting systems using software from the Debtor's software



       Page 2 of 4
       Supplement Declaration of Richard Feferman Supporting Motion to Retain Chief Restructuring Officer
                                      17-006078-11 MM11

                                                            Signed by Judge Margaret M. Mann February 23, 2018
Case 17-06078-MM7        Filed 04/06/20     Entered 04/06/20 17:19:03         Doc 395-1      Pg. 18
                                             of 19



   1   vendor. I will personally supervise Mr. Myers and meet with him to assign him his work and to
   2
       avoid duplication of services.
   3
              6.      Service by the CRO at the Pleasure of an Independent Board of Directors: The
   4
       UST noted the Engagement Agreement contained two provisions that limited the Board’s ability
   5
       to exercise its authority under applicable laws regarding employment and removal of the CRO.
   6
       Specifically, the UST objected to the provisions that a) only permitted the CRO to be removed by
   7
       Court order upon a finding of “good cause” for termination (Engagement Agreement at page 6);
   8
       and, b) requiring the Court to break any Board deadlocks (Engagement Agreement at page 7). I,
   9
       in my capacity as proposed CRO and on behalf of CRA, agree to strike these two provisions from
  10

  11   the Engagement Agreement.

  12          7.      Indemnity and Hold Harmless Provisions: The Engagement Agreement contains

  13   various indemnity, hold harmless, and limited liability provisions granted to the CRO, CRA and
  14   others. The UST objected to the broad nature of the indemnity, hold harmless, and limited
  15   liability provisions. To address the UST’s concerns, I in my capacity as proposed CRO and on
  16   behalf of CRA, agree to the following modifications to those provisions (notwithstanding
  17
       anything to the contrary in the Motion, Engagement Agreement and/or supporting declarations):
  18
       a) the indemnity and hold harmless provisions are hereby limited to cover solely the CRO and
  19
       Mr. Myers, who will work in support of the CRO; b) language in the Engagement Agreement at
  20
       ¶1.d. regarding CRA having “no liability to the Debtor for any acts or omissions of the CRO” is
  21
       stricken; c) the indemnity and hold harmless provisions shall not extend to conduct that is
  22
       considered either gross negligence or willful misconduct; d) any indemnity provided under the
  23
       Engagement Agreement is on the same terms and conditions as provided to the Debtor’s other
  24

  25
       officers and directors under the corporate bylaws, applicable state law, and as permitted under the

  26   Debtor’s D&O insurance policy, and e) D&O insurance coverage offered to the CRO, including

  27   any “tail coverage” referenced in ¶8 of the Engagement shall be on the same terms and

  28   conditions offered to other officers and directors of the Debtor.



       Page 3 of 4
       Supplement Declaration of Richard Feferman Supporting Motion to Retain Chief Restructuring Officer
                                      17-006078-11 MM11

                                                           Signed by Judge Margaret M. Mann February 23, 2018
Case 17-06078-MM7   Filed 04/06/20   Entered 04/06/20 17:19:03      Doc 395-1      Pg. 19
                                      of 19




                                                 Signed by Judge Margaret M. Mann February 23, 2018
